Exhibit 10.7
CAVIUM NETWORKS, INC.
WWCOMS RETENTION PLAN
SECTION 1. PURPOSE
     The WWComs Retention Plan (the “Plan”) is hereby established effective upon
the closing (the “Closing”) of the acquisition of W&W Communications, Inc., a
California corporation (“WWComs”), by Cavium Networks, Inc., a Delaware
corporation (“Cavium” or the “Company”), pursuant to the terms of an Agreement
and Plan of Merger and Reorganization, by and among Cavium, WWC Acquisition
Corporation, a California corporation and a wholly-owned subsidiary of Cavium,
WWComs, WWC I LLC, a Delaware limited liability company and Nueva Ventures
Management, LLC as the Shareholders’ Agent, dated November 19, 2008 (the “Merger
Agreement”). The purpose of the Plan is to provide certain eligible employees of
WWComs and its affiliates who become employees of Cavium or an affiliate of
Cavium with the opportunity to earn restricted stock units covering shares of
the common stock of Cavium based on the achievement of certain operating
milestones following Closing.
SECTION 2. DEFINITIONS
For purposes of the Plan, these terms are defined as follows:
     (a) 2009 Determination Date means the date following the closing of the
2009 Measurement Period on which Cavium determines that the 2009 Revenue
Threshold has or has not been achieved. In no event will such date be later than
the date Cavium publicly announces its financial results for the fiscal quarter
ending December 31, 2009.
     (b) 2009 Measurement Period means July 1, 2009 through December 31, 2009.
     (c) 2009 Retention Award means that number of RSUs equal to the product of
(i) the Participant’s Participation Percentage for the 2009 RSU Pool and
(ii) the 2009 RSU Pool. For example, assuming a 2009 RSU Pool of 99,000 shares
and a Participation Percentage of 1%, a Participant would be awarded RSUs
covering 990 shares of Cavium’s common stock as the 2009 Retention Award.
     (d) 2009 Revenue Threshold means $4,000,000 of Revenue from WWComs Products
during the 2009 Measurement Period.
     (e) 2009 RSU Pool means that number of RSUs determined as follows: if the
2009 Revenue Threshold is achieved during the 2009 Measurement Period, RSUs with
an aggregate “value” equal to (i) $330,000 plus (ii) $330,000 for each full
$1,000,000 of Revenue achieved during the 2009 Measurement Period in excess of
the 2009 Revenue Threshold. The 2009 RSU Pool will not exceed RSUs with a
“value” of $2,970,000. The “value” of RSUs for purposes of the 2009 RSU Pool
will be determined using the average reported closing price for Cavium common
stock on the Nasdaq Global Market for the 30 consecutive trading days ending on
December 31, 2009. No pro-rata RSUs will be credited to the 2009 RSU Pool for
Revenue in less than $1,000,000 increments. For example, assuming Revenue of
$6,500,000 and a 30 day trading average price of $10.00 per share, the 2009 RSU
Pool will be RSUs covering 99,000 shares of Cavium common stock.

 



--------------------------------------------------------------------------------



 



     (f) 2010 Determination Date means the date following the closing of the
2010 Measurement Period on which Cavium determines that the 2010 Revenue
Threshold has or has not been achieved. In no event will such date be later than
the date Cavium publicly announces its financial results for the fiscal quarter
ending June 30, 2010.
     (g) 2010 Measurement Period means January 1, 2010 through June 30, 2010.
     (h) 2010 Retention Award means that number of RSUs equal to the product of
(i) the Participant’s Participation Percentage for the 2010 RSU Pool and
(ii) the 2010 RSU Pool. For example, assuming a 2010 RSU Pool of 99,000 shares
and a Participation Percentage of 1%, a Participant would be awarded RSUs
covering 990 shares of Cavium’s common stock as the 2010 Retention Award.
     (i) 2010 Revenue Threshold means $8,000,000 of Revenue from WWComs Products
during the 2010 Measurement Period.
     (j) 2010 RSU Pool means that number of RSUs determined as follows: if the
2010 Revenue Threshold is achieved during the 2010 Measurement Period, RSUs with
an aggregate “value” equal to (i) $330,000 plus (ii) $330,000 for each full
$1,000,000 of Revenue achieved during the 2010 Measurement Period in excess of
the 2010 Revenue Threshold. The 2010 RSU Pool will not exceed RSUs with a value
of $2,970,000. The “value” of RSUs for purposes of the 2010 RSU Pool will be
determined using the average reported closing price for Cavium common stock on
the Nasdaq Global Market for the 30 consecutive trading days ending on June 30,
2010. No pro-rata RSUs will be credited to the 2010 RSU Pool for Revenue in less
than $1,000,000 increments. For example, assuming Revenue of $10,500,000 and a
30 day trading average price of $10.00 per share, the 2010 RSU Pool will be RSUs
covering 99,000 shares of Cavium common stock.
     (k) Code means the Internal Revenue Code of 1986, as amended.
     (l) EIP means the Cavium Networks, Inc. 2007 Equity Incentive Plan
     (m) Participant means an individual who (i) was employed by WWComs or an
affiliate of WWComs, immediately prior to the Closing, (ii) is employed by
Cavium or an affiliate of Cavium, immediately following the Closing, (iii) has
his or her name listed on Exhibit A attached hereto, and (iv) meets the
eligibility requirements of Section 3 below. The determination of whether an
individual is a Participant shall be made by Cavium, in its sole discretion, and
such determination shall be binding and conclusive on all persons.
     (n) Participation Notice means the latest notice sent by Cavium to an
individual informing the individual that he or she has been selected as a
prospective participant in the Plan, substantially in the form of Exhibit B
attached hereto. If a second notice is sent, it will supersede in its entirety
any prior notice sent to that individual.

 



--------------------------------------------------------------------------------



 



     (o) Plan Administrator means the Board or Directors of Cavium (the “Board”)
or any such other entity, body or committee as may be duly authorized by the
Board to administer the Plan. The Board may at any time administer the Plan, in
whole or in part, notwithstanding that the Board has previously appointed a
committee to act as the Plan Administrator.
     (p) Plan Percentage means the percentage of the 2009 Bonus Pool and the
percentage of the 2010 Bonus Pool, as applicable, set forth on the Participant’s
Participation Notice.
     (q) Revenue means all revenue actually recognized by Cavium in accordance
with U.S. GAAP for WWComs Products sold by Cavium or an affiliate of Cavium
following the Closing during the applicable measurement period. In instances
that may arise for a bundled product or service offering that includes WWComs
Products and Cavium products and services and where a clear delineation of price
does not exist, Cavium, in its reasonable judgment, shall determine the
appropriate amount to be included as Revenue with respect to a WWComs Product
hereunder. All software revenue will be recognized in accordance with U.S. GAAP,
and to the extent that Cavium Networks recognizes any software license revenue
over an extended period of time (such as the life of any associated maintenance
or other service agreements), the amount of revenue that will be included in the
calculation of Revenue will be the actual amount of revenue recognized by Cavium
during the applicable measurement period.
     (r) RSU means a restricted stock unit granted under the EIP.
     (s) WWComs Products means all WWComs stand alone products, upgrades,
updates, enhancements or derivatives owned and being distributed by WWComs as of
immediately prior to Closing and related future products that are substantially
derived from such products. WWComs Products shall not include products that are
derived in whole or in part from Cavium products, incorporate any material
Cavium design, code or technology or are combined with Cavium products, design,
code or technology, with such determination being made by Cavium in its sole
reasonable discretion.
SECTION 3. ELIGIBILITY
     (a) Not later than the Closing, Cavium will issue Participation Notices to
prospective Participants.
     (b) Notwithstanding issuance of, and acceptance by a Participant of, the
Participation Notice, an individual shall cease to be a Participant immediately
as of:
          (i) such date that the individual materially violates the terms of any
valid employment, confidentiality, proprietary information, invention assignment
or non-solicitation agreement between the individual and any of Cavium, WWComs
or any predecessor thereto; provided that the Participant has received written
notice specifying the alleged material breach, and, if such material breach is
reasonably susceptible of cure, the Participant has been given a reasonable
opportunity of not less than thirty (30) days to cure; or
          (ii) the date of the individual’s termination of employment with
Cavium for any reason.

 



--------------------------------------------------------------------------------



 



SECTION 4. PLAN BENEFITS
     (a) Subject to a Participant’s continued employment on the 2009
Determination Date, Cavium will grant such Participant his or her 2009 Retention
Award on the 2009 Determination Date. The 2009 Retention Award shall vest,
subject to the Participant’s Continuous Service (as defined in the EIP) on each
vesting date, as to 25% of the shares subject to the RSU on the 2009
Determination Date and as to 6.25% of the shares on the last day of each fiscal
quarter thereafter (commencing with the last day of the fiscal quarter in which
the 2009 Determination Date occurs), subject to the right of certain
Participants to receive additional vesting of the 2009 Retention Award upon a
termination without cause or a resignation due to good reason as expressly
provided in written agreements. Shares issued under the 2009 Retention Award are
intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and any
ambiguities herein will be interpreted to so comply.
     (b) Subject to a Participant’s continued employment on the 2010
Determination Date, Cavium will grant such Participant his or her 2010 Retention
Award on the 2010 Determination Date. The 2010 Retention Award shall vest,
subject to the Participant’s Continuous Service on each vesting date, as to
37.5% of the shares subject to the RSU on the 2010 Determination Date and as to
6.25% of the shares on the last day of each fiscal quarter thereafter
(commencing with the last day of the fiscal quarter in which the 2010
Determination Date occurs), subject to the right of certain Participants to
receive additional vesting of the 2010 Retention Award upon a termination
without cause or a resignation due to good reason as expressly provided in
written agreements between Cavium and such Participant. Shares issued under the
2010 Retention Award are intended to comply with Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein will be interpreted
to so comply.
     (c) All awards under this Plan will be subject to applicable tax
withholding in accordance with the terms and conditions set forth in the EIP.
SECTION 5. GOLDEN PARACHUTE TREATMENT
     (a) If any payment or benefit payable hereunder (a “Payment”) to a
Participant would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to be equal to the Reduced Amount. The “Reduced Amount”
shall be the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
(1) reduction of the 2010 Retention Award and (2) reduction of the 2009
Retention Award.
     (b) For the avoidance of doubt, it is understood that this Section 5 shall
be of no force or effect with respect to a Participant if the stockholders of
WWComs have approved the payments provided in this Plan to such Participant in a
manner that results in such payments under the Plan not constituting “parachute
payments” with respect to such Participant pursuant to Section 280G(b)(5)(A)(ii)
of the Code. If, after Closing, a subsequent determination of the status of
Payments to a Participant is necessary, an independent firm shall be engaged by
Cavium and

 



--------------------------------------------------------------------------------



 



shall perform the foregoing calculations. The independent firm engaged to make
the determinations hereunder shall consider the calculations prepared by the
Company prior to Closing and shall provide its calculations, together with
detailed supporting documentation, to the Participant and Cavium after the
Closing. Any good faith determinations of the independent firm made hereunder
shall be final, binding and conclusive upon the affected Participant and Cavium.
SECTION 6. REVENUE STATEMENTS; PARTICIPANT REPRESENTATIVE
     (a) Cavium will prepare a statement (each, a “Statement”) at the end of
each of the 2009 Measurement Period and the 2010 Measurement Period setting
forth the calculations necessary to determine whether a 2009 Retention Award and
a 2010 Retention Award, as applicable, is to be made to Participants based on
Revenue for Eligible Products pursuant to this Plan. Cavium shall deliver such
Statement to a representative of the Participants, who shall initially be Lars
Herlitz (the “Participant Representative”), on each of the 2009 Determination
Date and the 2010 Determination Date.
     (b) The Participant Representative shall serve as agent for and on behalf
of each Participant. If the Participant Representative elects to resign as
Participant Representative for any reason, the Participant Representative shall
notify Cavium of his or her intent to resign, and the Participant representing
at least a majority of the Plan Percentage shall, by written notice to Cavium,
appoint a successor Participant Representative within five (5) business days
after receiving notice of such resignation. The Participant Representative shall
not be liable to any Participant for any act done or omitted hereunder as
Participant Representative except to the extent the Participant Representative
has acted with gross negligence or willful misconduct.
SECTION 7. GENERAL TERMS
     (a) Management of WWComs Business. Following the Closing, the management
and operations of WWComs, including with respect to the sales of WWComs
Products, shall be conducted in a manner that is determined by Cavium, in its
sole discretion. For the avoidance of doubt, none of the following will in any
event be determined to be in contravention of Cavium’s obligations hereunder:
          (i) Cavium’s allocation of corporate resources, including the
allocation of sales and marketing personnel and budgets, among its various
product lines and businesses,
          (ii) Cavium’s negotiations with potential purchasers of products and
services, including the WWComs Products, regardless of the prices and terms upon
which sales of such products and services, including the WWComs Products, may be
made, even if the effect of such negotiations is to delay a sale of WWComs
Products from being consummated during any period, or
          (iii) Cavium’s actions related to the release and positioning of
products and services generally and the WWComs Products in particular.
     (b) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to

 



--------------------------------------------------------------------------------



 



construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.
     (c) Amendment or Termination. Cavium reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur as to any Participant
who would be adversely affected by such amendment or termination unless such
Participant consents in writing to such amendment or termination. Any action
amending or terminating the Plan shall be in writing and executed by a duly
authorized officer of Cavium. Unless otherwise required by law, no approval of
the stockholders of Cavium shall be required for any amendment or termination.
     (d) No Implied Employment Contract. The Plan shall not be deemed (i) to
give any employee or other person any right to be retained in the employ of
Cavium or (ii) to interfere with the right of Cavium to discharge any employee
or other person at any time, with or without cause, which right is hereby
reserved.
     (e) Legal Construction. This Plan shall be governed by and construed under
the laws of the State of California (without regard to principles of conflict of
laws).
     (f) Plan Benefits Unfunded. The liability of Cavium to pay any amount to
any Participant is based solely on the contractual obligations created by the
Plan. The Plan constitutes a mere promise by Cavium to pay benefits in the
future as determined in the sole discretion of the Administrator. The interest
of a Participant in benefits payable under the Plan is an unsecured claim
against the general assets of Cavium. No Participant has any interest in any
fund or in any specific asset of Cavium by reason of any amounts credited or
deemed to be credited hereunder. Accordingly, Plan benefits are not secured by
any trust, pledge, lien or encumbrance on any property of Cavium or on the
assets of any benefit trust. Cavium intends that the Plan be unfunded for tax
purposes and for purposes of Title I of ERISA, if applicable.
     (g) Notices. Any notice, demand or request required or permitted to be
given by either Cavium or a Participant or the Participant Representative
pursuant to the terms of this Plan shall be in writing and shall be deemed given
when delivered personally or three (3) business days after being deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of Cavium, at 805 E. Middlefield Road, Mountain View, California
94043, Attn: Chief Financial Officer, and, in the case of a Participant, at the
address as set forth in Cavium’s employment file maintained for the Participant
as previously furnished by the Participant, or such other address as a party may
request by notifying the other in writing.
     (h) Transfer and Assignment. The rights and obligations of a Participant
under this Plan may not be transferred or assigned without the prior written
consent of Cavium. This Plan shall be binding upon any surviving entity
resulting from a change in control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by Cavium without regard to whether or not such person or entity
actively assumes the obligations hereunder.

 



--------------------------------------------------------------------------------



 



     (i) Waiver. Any party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
     (j) Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
     (k) Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

              Cavium Networks, Inc.
 
       
 
  By:   /s/ Art Chadwick
 
       
 
  Title:   CFO

 



--------------------------------------------------------------------------------



 



Exhibit A
PARTICIPANTS

 



--------------------------------------------------------------------------------



 



Exhibit B
RETENTION PLAN
PARTICIPATION NOTICE

         
To:
       
 
 
 
   
 
       
Date:
       
 
 
 
   

1. Cavium Networks, Inc. (“Cavium”) has adopted the WWComs Retention Plan (the
“Plan”).
2. Cavium is providing you with this Participation Notice to inform you that you
have been selected as a Participant in the Plan. A copy of the Plan is attached
to this Participation Notice. The terms and conditions of your participation in
the Plan are as set forth in the Plan, and in the event of any conflict between
this Participation Notice and the Plan, the terms of the Plan shall prevail.
3. Subject to the provisions of the Plan, your Participation Percentage, as
described in the Plan, is ___% of the 2009 RSU Pool and                      %
of the 2010 RSU Pool.

              Cavium Networks, Inc.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

ACKNOWLEDGEMENT AND AGREEMENT
The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice and agrees with the contents herein. The undersigned
acknowledges that the undersigned has been advised to obtain tax and financial
advice regarding the consequences of participating in the Plan, including the
effect, if any, of Sections 409A and 4999 of the Internal Revenue Code.

     
 
   
 
   
 
   
 
  Participant Name

 